DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed September 12, 2019.
	Claims 1-8 are pending.  Claims 9-30 are withdrawn due to an Election/Restriction Requirement.  Claims 1 and 5 are independent.
Election/Restrictions
Applicant’s election without traverse of Invention I comprising claims 1-8 in the reply filed on December 28, 2020 is acknowledged.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on September 12, 2019, May 22, 2020 and October 27, 2020.  These IDSs have been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (U.S. 2001/0040836; hereinafter “Mori”).
	Regarding independent claim 1, Mori discloses a method of verifying values programmed (see page 6, par. 0120) into a plurality of non-volatile memory cells in an array of analog neural non-volatile memory cells (see Fig. 9A, see also page 6, par. 0110), wherein the array is arranged in rows and columns (Fig. 9B), wherein each row is coupled to a word line (Fig. 9B: WLs) and each column is coupled to a bit line (Fig. 9B: BLs), and wherein each word line is selectively coupled to a row decoder (Fig. 9A: 6) and each bit line is selectively coupled to a column decoder (Fig. 9A: 8), the method comprising:
	asserting, by the row decoder (Fig. 9A: 6), all word lines in the array (Fig. 13A: all the word lines are asserted to -1V);
	asserting, by the column decoder (Fig. 9A: 8), a bit line in the array (Fig. 13A: BL1 asserted to 0.5V);
	sensing, by a sense amplifier (Fig. 9A: 12), a current received from the bit line (“leakage current of the selected bit line BL1,” see page 7, par. 0145); and
	comparing the current to a reference current (see page 7, par. 0147) to determine if the non-volatile memory cells coupled to the bit line contain the desired values (“biased state of the cell array,” see page 6, par. 0112).
	Regarding claim 2, Mori discloses wherein each of the non-volatile memory cells is a stacked-gate flash memory cell (see page 18, par. 0441).
Regarding independent claim 5, Mori discloses a method of measuring current  (“leakage current of the selected bit line BL1,” see page 7, par. 0145) drawn by a plurality of non-volatile memory cells in an array of analog neural non-volatile memory cells (see Fig. 9A, see also page 6, par. 0110), wherein the array is arranged in rows and columns (Fig. 9B), wherein each row is coupled to a word line (Fig. 9B: WLs) and each column is coupled to a bit line (Fig. 9B: BLs), and wherein each word line is selectively coupled to a row decoder (Fig. 9A: 6) and each bit line is selectively coupled to a column decoder (Fig. 9A: 8), the method:
	asserting, by the row decoder (Fig. 9A: 6), all word lines in the array (Fig. 13A: all the word lines are asserted to -1V);
	asserting, by the column decoder (Fig. 9A: 8), a bit line in the array (Fig. 13A: BL1 asserted to 0.5V); and
	measuring a current received from the bit line (“leakage current of the selected bit line BL1,” see page 7, par. 0145).
	Regarding claim 6, Mori discloses wherein each of the non-volatile memory cells is a stacked-gate flash memory cell (see page 18, par. 0441).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (U.S. 2001/0040836; hereinafter “Mori”) in view of Lai et al. (U.S. 2020/0202941; hereinafter “Lai”).
	Regarding claim 3, Mori discloses the limitations with respect to claim 1.
	Mori is silent with respect to each of the non-volatile memory cells is a split-gate flash memory cell.
	However, Mori describes that the method of verifying values can also be applied to a flash memory of another type.
	Lai teaches a read operation that can be applied to non-volatile memory cells (see page 2, par. 0028).
	Furthermore, Lai teaches wherein each of the non-volatile memory cells is a split-gate flash memory cell (see page 4, par. 0050).
Since Lai and Mori are from the same field of endeavor, the teachings described by Lai would have been recognized in the pertinent art of Mori.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lai with the teachings of Mori for the purpose of save circuit area, see Lai’s page 4, par. 0050.
Regarding claim 4, Mori discloses the limitations with respect to claim 1.
However, Mori is silent with respect to the array is part of a neural network.
Lai teaches a plurality of non-volatile memory cells can be used as nodes in a neural network (see page 1, par. 0019-0020).
Since Lai and Mori are from the same field of endeavor, the teachings described by Lai would have been recognized in the pertinent art of Mori.

Regarding claim 7, Mori discloses the limitations with respect to claim 5.
Mori is silent with respect to each of the non-volatile memory cells is a split-gate flash memory cell.
	However, Mori describes that the method of verifying values can also be applied to a flash memory of another type.
	Lai teaches a read operation that can be applied to non-volatile memory cells (see page 2, par. 0028).
	Furthermore, Lai teaches wherein each of the non-volatile memory cells is a split-gate flash memory cell (see page 4, par. 0050).
Since Lai and Mori are from the same field of endeavor, the teachings described by Lai would have been recognized in the pertinent art of Mori.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lai with the teachings of Mori for the purpose of save circuit area, see Lai’s page 4, par. 0050.
Regarding claim 8, Mori discloses the limitations with respect to claim 5.
However, Mori is silent with respect to the array is part of a neural network.
Lai teaches a plurality of non-volatile memory cells can be used as nodes in a neural network (see page 1, par. 0019-0020).
Since Lai and Mori are from the same field of endeavor, the teachings described by Lai would have been recognized in the pertinent art of Mori.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825